DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive. Applicant’s arguments are directed towards amendments that are not being entered. However, to the extent that applicant’s arguments do apply, they are addressed below
Applicant states that should the specific configuration of the hydrophobic micro-protrusions be found not critical, then one of ordinary skill in the art would not be motivated to utilize the corresponding claimed configuration. This argument is not persuasive because Schaub discloses the desire for such hydrophobic micro-protrusions on all wet surfaces [0028-0029] with the knowledge of super hydrophobic protrusions being known [0008]. Thereby, there is a known desire to supply such hydrophobic micro-protrusions on all wet surfaces and since Schaub does not teach that a specific configuration is required to perform such a function, thus one of ordinary skill in the art would reasonably expect that all configurations are capable of performing said function with no unexpected results obtained by different configurations. The only difference remaining stems from the rearrangement of said hydrophobic micro-protrusions into the claimed configuration. Examiner believes that such a claimed configuration would not affect the operation of the device and thereby have no criticality to the invention. However, if examiner is incorrect, applicant is invited to supply any showing of such unexpected results and examiner would withdraw the rejection. Thus, the office has established a prima facie case of obviousness by the rearrangement of parts (see MPEP 2144.04) as one of ordinary skill in the art is capable of 
Applicant’s second argument is directed towards bi-directionality of said micro-protrusions and states that the specification discloses that bidirectional micro-protrusions improve performance. However, it is now unclear as to whether applicant is claiming a specific geometric configuration of each micro-protrusion, or if the directionality is merely the placement of said micro-protrusions extending in two directions (e.g. x-y direction, radial and transverse direction, etc…). If the bidirectional feature is drawn to merely having said micro-protrusions extending in two directions, then such would have been obvious in light of Schaub teaching to place hydrophobic micro-protrusions on all wet surfaces. However, if applicant is reciting said bi-directionality of the micro-protrusions as that of a specific configuration of each micro-protrusion then such a feature is not currently claimed. 
In order to promote compact prosecution examiner has also noticed the proposed amendments to claims 1 recite that the micro-protrusions are now both parallel and intersect each other, it is unclear as to how such micro-protrusions are both parallel to each other and intersect each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711